Judgment unanimously affirmed without costs. Memorandum: Petitioner appeals from a judgment dismissing his petition in this CPLR article 78 proceeding seeking to annul a determination of guilt for possession of contraband following a Tier II inmate disciplinary hearing. He contends that he was deprived of his due process right to notice that the materials he possessed, paperwork concerning the "Latin Kings” gang, would be deemed contraband. Petitioner failed to file an administrative appeal raising that issue. Therefore, he has failed to exhaust his administrative remedies with respect to that issue and this Court has no discretionary power to reach it (see, Matter of Nelson v Coughlin, 188 AD2d 1071, appeal dismissed 81 NY2d 834; see also, Matter of Guyton v Coughlin [proceeding No. 1], 214 AD2d 1043). Were that issue properly before us, we would conclude that it lacks merit (see, Matter of Aballe v Coughlin, 216 AD2d 949). (Appeal from Judgment of Supreme Court, Wyoming County, Dadd, J. — CPLR art 78.) Present — Lawton, J. P., Fallon, Callahan, Doerr and Davis, JJ.